Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-16-2006

Ruano-Orellano v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Ruano-Orellano v. Atty Gen USA" (2006). 2006 Decisions. Paper 1565.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1565


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-110                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-4876
                                   ________________

                       BYRON ADELSO RUANO-ORELLANO,

                                             Petitioner


                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                         On Petition for Review of an Order
                         of the Board of Immigration Appeals
                               Agency No. A76 283 765
                                  on April 12, 2004
                    _______________________________________


 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 January 26, 2006

           BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                               (Filed: February 16, 2006)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      This petition originated as a habeas petition in the United States District Court for

the District of New Jersey. The petition sought release from detention and a stay of
removal pending this Court’s adjudication of his then-pending petition for review. It also

argued that the Board of Immigration Appeals’ (BIA’s) decision denying his motion to

reopen was in error.

       Soon after the habeas petition was filed, two significant things occurred. First, this

Court denied Ruano-Orellano’s petition for review of the BIA’s decision denying his

motion to reopen. See Ruano-Orellano v. Attorney General, C.A. No. 04-2306 (April 29,

2005) (not precedential opinion). Second, the Congress passed the REAL ID Act of

2005, Pub. L. No. 109-13, Div. B, 119 Stat. 231 (May 11, 2005). On the Government’s

motion, the District Court transferred the petition to this Court pursuant to section 106(c)

of that act.

       To the extent the original habeas petition challenged Ruano-Orellano’s order of

removal, we would normally treat it as a timely-filed petition for review. See Bonhometre

v. Gonzales, 414 F.3d 442, 446 (3d Cir. 2005). However, because we have already

decided his petition for review of the BIA’s April 12, 2004 decision, we must dismiss the

petition for lack of jurisdiction. See 8 U.S.C. § 1252(d)(2) (court may review final order

of removal only if another court has not decided validity of order). To the extent he seeks

release and a stay of removal pending this Court’s adjudication of the petition for review

filed at 04-2306, that request is moot.1


   1
    To the extent Ruano-Orellano remains in BICE custody and continues to seek release
from detention, such a claim should be presented to the district court in the district in
which he is detained. See Bonhometre v. Gonzales, 414 F.3d 442, 445-46 (3d Cir. 2005)
(recognizing that the Real ID Act made petitions for review the exclusive means for
                                              2
       We will therefore dismiss the petition.




judicial review of orders of removal, but did not eliminate district court habeas
jurisdiction over challenges to detention); 28 U.S.C. § 2241.
                                             3